Case 6:20-cv-00482-ADA Document 44-8 Filed 11/04/20 Page 1 of 2




          EXHIBIT 6
          Case 6:20-cv-00482-ADA Document 44-8 Filed 11/04/20 Page 2 of 2



Wade+Co
About
                                                                            01




Team
                                                                            02




Portfolio
                                                                            03




Contact
                                                                            04




520 Newport Centre Boulevard
Newport Beach, California 92660

aliona(at)
wadeandcompany.com

Name


Organization


Email


Message



               Submit
